UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7302


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

HEZEKIAH BERNARD DRAYTON, a/k/a Little Bee,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. David C. Norton, District Judge. (2:98-cr-00751-DCN-2; 2:16-cv-01872-
DCN)


Submitted: February 1, 2021                                       Decided: February 5, 2021


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Hezekiah Bernard Drayton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Hezekiah Bernard Drayton seeks to appeal the district court’s order partially

granting and partially denying relief on his 28 U.S.C. § 2255 motion. The district court’s

order vacated Drayton’s sentences on three counts but rejected Drayton’s argument for

resentencing on a fourth count. The district court has not yet resentenced Drayton on the

applicable counts.

       This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and

certain interlocutory and collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen

v. Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949). The order Drayton seeks to

appeal is neither a final order nor an appealable interlocutory or collateral order. See

Andrews v. United States, 373 U.S. 334, 340 (1963) (holding that a district court order

granting a future resentencing is not immediately appealable because it does not complete

the § 2255 proceeding). Accordingly, we dismiss the appeal for lack of jurisdiction. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              DISMISSED




                                            2